Citation Nr: 1708601	
Decision Date: 03/21/17    Archive Date: 04/03/17

DOCKET NO.  11-12 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for a nervous condition has been received.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

N. Riley, Associate Counsel

INTRODUCTION

The Veteran had active duty service from August 4, 1967 to September 13, 1967.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2010 rating decision in which the RO, inter alia, denied the Veteran's petition to reopen a claim for service connection for a nervous condition,  as well as denied service connection for PTSD and for obstructive sleep apnea.  In June 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in April 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month. 

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  Such a hearing was scheduled in August 2012.  However, prior to the hearing, the Veteran requested rescheduling of the hearing.  The requested hearing was then rescheduled for July 2013.  The Veteran failed to report for the scheduled hearing, and has not asserted good cause for his failure to report, or requested rescheduling of the hearing.  As such, his Board hearing request is deemed to be withdrawn.  See 38 C.F.R. § 20.704(d) (2016).

In October 2015, the Board remanded the claims on appeal for further development, to include obtaining outstanding VA treatment and Social Security records.  After accomplishing further action, the agency of original jurisdiction(AOJ)  continued to deny the claim, and returned this matter to the Board for further appellate consideration. 

The Board points out that, although the Veteran previously had a paper claims file, this appeal is now fully being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For reason expressed below, the claims on appeal are, again, being remanded to the 
AOJ. VA will notify the Veteran when further action, on
his part, is required.




REMAND

Unfortunately, the Board finds that further action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the October 2015 remand, the Board directed the AOJ to, among other things, obtain the Veteran's Social Security Administration (SSA) records.  While SSA records are not controlling for VA determinations, they may be 'pertinent' to VA claims.  See Murzncsak v Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when VA is put on notice of the existence of SSA records as here, it must seek to obtain those records before proceeding with the appeal.  See Murzncsak, supra; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  The Board specified that, in requesting SSA records, the AOJ should follow the provisions of 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities. 

Pursuant to the remand, in December 2015, the AOJ submitted a request to SSA to furnish a copy of its decision awarding the Veteran disability benefits, as well as copies of all medical records underlying that determination.  SSA responded the same month indicating that the medical records associated with the Veteran's file had been destroyed.  

However, the claims file does not reflect that the AOJ made a specific determination as to the unavailability of SSA records, or gave notice to the Veteran to that effect.  See 38 C.F.R. § 3.159(c)(2).   In this regard, the Board notes that if, after continued efforts to obtain Federal records, VA concludes that it is reasonably certain that they do not exist or that further efforts to obtain them would be futile, VA will provide the claimant with oral or written notice of that fact.  See 38 C.F.R. § 3.159(e) (2016),   Notably, the  February 2016 supplemental statement of the case (SSOC) does not mention the unavailability of SSA records, and there is otherwise no evidence of notice to the Veteran.  As the AOJ failed to comply with applicable legal authority and the Board's remand directive in seeking SSA records, further action in this regard is required.  

While these matters are on remand, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associated with the claims file all outstanding, pertinent records-to include VA records dated since December 2015 (the date of the most recent VA medical records received and considered on prior remand).

The AOJ should also give the Veteran and his representative another opportunity to provide additional information and/or evidence pertinent to the matters on appeal (to include as regards private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (2016) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations. Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1. Obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since December 2015.  Follow the procedures set forth in 38 C.F.R.  § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Undertake appropriate action to determine whether the SSA records exist or that further efforts to obtain those records would be futile.  See 38 C.F.R. § 3.159(c)(2) (2016).  If it is determined the SSA records are unavailable, associate the claims file a formal determination to that effect, and notify the Veteran as regards the unavailability of his SSA records.  Follow the procedures set forth in 38 C.F.R. § 3.159(e).  All records and/or responses received should be associated with the claims file.

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide additional information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

4.  If the appellant responds, assist her in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claim files.  If any records sought are not obtained, notify the appellant of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken, if any. 

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, supra.

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims on appeal in light of all pertinent evidence (to particularly include all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority.

6.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, she may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).


